COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:               01-19-00087-CV

Trial Court Cause
Number:                     1117543

Style:                      Stella D. Salmeron & Carlos Salmeron

                            v Felipe De Jesus Garcia Santacruz

Date motion filed*:         December 9, 2022

Type of motion:             Motion for extension of time to file appellants’ brief

Party filing motion:        Appellants Stella D. Salmeron and Carlos Salmeron

Document to be filed:       Appellants’ brief


Is appeal accelerated?      Yes        No


If motion to extend time:
         Original due date:                              December 1, 2022

         Number of previous extensions granted:          3

         Date Requested:                                 No date specified


Ordered that motion is:

             Granted
                    If document is to be filed, document due: January 23, 2023.
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
               Other: Appellants’ redrawn brief, conforming to the Texas Rules of Appellate Procedure is due

                                                             1
                                        COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


         January 23, 2023. If another brief that does not comply with Rule 38.9(a) is filed, this Court may strike the
         brief, prohibit the appellant from filing another brief, and proceed as if the appellant has failed to file a
         brief. See TEX. R. APP. P. 38.9. If a conforming brief is filed and the appellees wish to amend or
         supplement their brief, such additional briefing is due 30 days after that conforming appellants’ brief is
         filed in this Court. See TEX. R. APP. P. 38.6(b).




Judge's signature: /s/ Peter Kelly
                           Acting individually        Acting for the Court


Date: December 15, 2022




                                                          2